Case 7:21-cv-00245-VB Document 46 Filed 04/22/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLOMON ROSENBERG,
Plaintiff,

  

; ORDER OF

TRANS UNION, LLC; EXPERIAN : PARTIAL DISMISSAL
INFORMATION SOLUTIONS, INC.; :

EQUIFAX INFORMATION SERVICES, LLC; : 21 CV 245 (VB)

and TOYOTA MOTOR CREDIT

CORPORATION,

Defendants.

The Court has been advised plaintiff and defendant Equifax Information Services, Inc.
(“Equifax’’), have reached a settlement in principle in this case. Accordingly, it is hereby
ORDERED that this action is dismissed as to Equifax Information Services, Inc., without costs,
and without prejudice to the right to restore Equifax to the action, provided the application to
restore Equifax to the action is made by no later than June 21, 2021. To be clear, any application
to restore Equifax to the action must be filed by June 21, 2021, and any application to restore
Equifax to the action filed thereafter may be denied solely on the basis that it is untimely.

The Clerk is instructed to terminate Equifax Information Services, Inc., from the docket.
Dated: April 22, 2021

White Plains, NY :
SO ORDERED:

ase

Vincent L. Briccetti
United States District Judge

 
